DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 2, 4-17, 19, and 20 were previously allowed. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 March 2019, 16 March 2020, and 27 May 2021 have been considered by the examiner.
The NPL Document 1 “Office Action of China Counterpart Application” submitted on 27 May 2021, while not submitted in English, was considered on the basis of the X, Y, A references listed therein.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the context of claims 1, 16, and 19, when considered as a whole with the remaining claimed limitations, the prior art of record does not teach or reasonably suggest each and every claim limit as set forth in the claims. The closest prior art of record (US PG Publication 2018/0165857 to Lee et al., commonly owned by the applicant with different inventors) teaches using the gaze information of the user to determine which object among a plurality of objects at which the user is looking. One of the primary differences between the closest prior art of record and applicant’s invention is the order of operations, as in applicant’s claimed invention the gaze point of the user and object recognition are determined after the position information of the user (which is generated from a user image) and object (which is generated from a captured image of an object) are transformed into the same coordinate system – while in the prior art, the transformation is done after it has been determined at which object (among a plurality of objects) the user is looking (see paragraphs 31-34). Similarly, with the next closest prior art of record (US PG Publication 2019/0058860 to Wang et al.) the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Publication 2015/0049112 to Liu et al. teaches an Automatic Customization of GUI for Optical See-Through HMD with User Interaction Tracking. Liu further teaches that objects can be selected based on eye gaze information, as the object selection processor receives eye gaze coordinates representing an eye gaze point from the eye tracking module, see paragraph 37. Eye gaze coordinates can be transformed to screen coordinates and optionally outputted as an eye gaze point for display on the HMD, see paragraph 37. The screen coordinate system is defined by the HMD, see paragraph 37. The object selection processor compares the eye gaze coordinates of eye gaze point (E) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875.  The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J COBB/Primary Examiner, Art Unit 2613